Citation Nr: 0837009	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
April 1967 to April 1969, including service in the Republic 
of Korea from March 1968 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for the above-
referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007). 

The veteran's claim is based on the theory that service 
connection is warranted pursuant to a special presumption for 
residuals of exposure to herbicide agents.  Specifically, 
under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309 (e), such disease shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
listed diseases include diabetes mellitus, type II. 

While 38 C.F.R. § 3.307(a)(6) requires that presumptive 
service connection for certain diseases due to herbicide 
exposure will only be awarded to veterans of who served in 
Vietnam from January 9, 1962 to May 7, 1975, the Board points 
out that the Department of Defense (DOD) provided to VA an 
inventory regarding Agent Orange use outside of the Republic 
of Vietnam.  Based on the current DOD findings, the use of 
herbicides has only been acknowledged for specific units that 
served in areas along the demilitarized zone (DMZ) in Korea 
between April 1968 and July 1969.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had units in the 
affected area at the time Agent Orange was being used.  See 
March 2003 fact sheet distributed by the Veterans Benefits 
Administration (VBA), which was posted in September 2003 and 
VBA Adjudication Manual, M21-1MR, Part IV(ii)(2)(C)(10)(K).  
This provision of the VBA Adjudication Manual also requires 
that VA submit a request to the JSRRC for verification of the 
veteran's unit if the veteran alleges service along the DMZ 
between April 1968 and July 1969, and was assigned to a unit 
other than the specific units that were specified to have 
been exposed to herbicides.  Id. 

The veteran essentially claims that his diabetes mellitus 
resulted from exposure to Agent Orange during his period of 
active service.  According to the veteran, his duties in the 
Republic of Korea took him away from his unit on some days up 
to the DMZ where Agent Orange had been sprayed.  He also 
alleges that his unit gave support to units in the DMZ, so he 
was constantly exposed to Agent Orange.  

The veteran claims that he was exposed to Agent Orange when 
his unit sent him to Da Nang and Pleiku in the Republic of 
Vietnam for three weeks in March 1968 and September 1968 to 
give support and deliver inventory medical supplies.  
However, the service personnel records already obtained show 
that the veteran did not visit Vietnam for any purpose during 
his service.  Indeed, the National Personnel Records Center 
(NPRC) specifically responded to the RO's request for 
information that there is no evidence in the veteran's file 
to substantiate any service in Vietnam.  As such, further 
development in regard to his claimed service on Vietnam is 
not warranted.

Initially, the Board notes that the veteran's service 
personnel records document that he was stationed with the Hq 
& A Co 702nd Mt Bn, 8th Army maintenance unit in the Republic 
of Korea from March 1968 to April 1969.  His Report of 
Transfer or Discharge (DD 214) shows that his military 
occupational specialty was as an order supply specialist.

In a deferred rating decision dated in April 2006 the RO 
acknowledged the veteran's service with the 702nd Mt Bn and 
noted the need to request verification of the locations of 
the veteran's unit in Korea from the Joint Services Records  
Research Center (JSRRC).  In an October 2007 request for 
information, however, the RO failed to request this specific 
information; instead the RO solely requested information of 
the veteran's personnel files and information of his unit of 
assignment, dates of assignment, predication in combat 
operations, wounds in actions, awards and decorations, and 
official travel outside the U.S.  

A response to the request provided the RO with veteran's 
service personnel files.  Specifically, the RO obtained a 
copy of the veteran's enlistment qualification record (DA 
Form 20), DD 214, record of assignments, record of foreign 
service, and information regarding his campaigns, awards and 
decorations, and wounds in action.  As the response above 
demonstrates, the records research focused solely on 
documenting the veteran's general service personnel 
information.  However, the RO failed to request verifying 
information of the locations of the veteran's unit while in 
Korea.  

The veteran has consistently contended that his unit gave 
support to units located in the DMZ in Korea, which required 
him to travel to these locations on numerous occasions.  He 
has also maintained that he was exposed to Agent Orange as a 
result of this service.  

The Board recognizes that although the veteran served in 
Korea in 1968 and 1969, he was not assigned to a unit 
identified by the DOD as being exposed to Agent 


Orange from 1968 to 1969.  Nevertheless, given that he served 
as an order supply specialist in a maintenance unit, it is 
conceivable that his service required him to provide support 
and supplies to units other than his own, which may have 
included units located in the DMZ of Korea.  

In this regard, it should be noted that a veteran who, during 
active military, naval, or air service, served in Korea 
specified units or areas in proximity to the DMZ from April 
1968 to July 1969 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  VBA Adjudication 
Manual, M21-1MR, Part IV(ii)(2)(C)(10)(K); 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to an "herbicide 
agent" during active military, naval, or air service or is 
presumed to have been so exposed, certain diseases, including 
type II diabetes mellitus, are presumed to be incurred in or 
aggravated by service if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).

Therefore, based on the evidence of record, the Board finds 
that a remand is warranted to search the unit records of the 
Hq & A Co 702nd Mt Bn, 8th Army maintenance unit in an effort 
to determine whether the unit, or element of the unit, 
traveled to provide support or deliver supplies, personnel, 
etc. into and landing within the DMZ identified in Korea.  
The Board has determined that a more specific attempt to 
document any visitation to the DMZ in Korea is warranted 
because any documented missions and landing in these areas 
would trigger the presumptive service connection provisions 
regarding herbicide exposure and entitle the veteran to 
service connection for his currently diagnosed type II 
diabetes mellitus.

Accordingly, the case is REMANDED for the following action:


					[Continued on Next 
Page]

1.	The AOJ should take the steps necessary 
to verify whether the Hq & A Co 702nd Mt 
Bn, 8th Army maintenance unit were 
involved in providing supplies or any 
other support to units located in the 
DMZ in the Republic of Korea at any 
point in time during the veteran's tour 
of duty in Korea, which appears to be 
from March or April 1968 to March or 
April 1969.  Specifically, the AOJ 
should submit a request to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) for 
verification of whether the veteran, 
the veteran's unit, or elements of the 
unit, were temporarily deployed to the 
DMZ or to other military units known to 
have deployed therein.  If the search 
for information verifying visitation to 
the DMZ to negative results, this 
should be documented in the claims 
file.

2.	Thereafter, re-adjudicate the claim on 
appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


